DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recite the limitation “and/or” (e.g. claim 3 line 4). It is unclear to the examiner which limitations are optional or required. This lack of clarity renders the claims indefinite. Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over NICHOLS et al., US 20210390306 A1 (hereinafter “Nichols”) in view of Ayers et al., US 20170111594 A1 (hereinafter “Ayers”).

Claim 1: Nichols teaches a method for obtaining online picture-book content, applied to a smart screen device, comprising:
establishing a communication link between the smart screen device and a component (Nichols, [0017] note The mobile wireless communications device 11 illustratively includes an image sensor 12, [0019] note The processor 14 is configured to operate the image sensor 12 to generate image data of a book cover (i.e. one or both of the front book cover and the back book cover) from a given book 18, [Fig. 2A]-[Fig. 2C]; note a smart screen device);
identifying an offline picture book by using the component and obtaining image content of the offline picture book (Nichols, [0028] note The server 15 is configured to receive the image data of the book cover of the given book 18, and perform the aforementioned processing to determine a book cover signature of the given book 18. The server 15 is configured to compare the image data with each of the plurality of book cover images to determine a matching book cover image and a matching AR data set from the database. (Blocks 94-95). In other words, the server 15 is matching the book cover of the given book 18 with a corresponding AR book database entry from the database); and
obtaining online picture-book content in a video form based on the image content (Nichols, [0029] note Once the matching AR book database entry from the database is determined, the matching AR data set is transmitted to the mobile wireless communications device 11, [0035] note For example, if the given book 18 comprises fantasy based subject matter, the AR version 20 of the given book 18 may include a video or animation related to the fantasy based subject matter).
Nichols does not explicitly teach a prism component.
However, Ayers teaches this (Ayers, [0009] note a mobile device having a processor connected to a camera component, wherein the camera component has an aperture and a prism positioned in front of the aperture, [0072] note he camera system 200 includes a prism 204 configured in front of an aperture 206 of a camera 208. The prism 204 has a first surface 210, a second surface 212, and an aperture surface 214. The aperture surface 214 faces the aperture 206. A first image that is received at the first surface 210 of the prism 204 is directed (i.e., refracted and/or reflected) towards the aperture 206 and passes through the aperture surface 214. A second image received at the second surface 212 is directed (i.e., refracted and/or reflected) towards the aperture 206 and passes through the aperture surface 214. Thus the prism 204 can combine the first and second images such that the aperture 206 receives the combined image). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the mobile wireless communications device including an image sensor of Nichols with the mobile device including a camera component that has an aperture and a prism of Ayers according to known methods (i.e. capturing image data using a camera that includes a prism). Motivation for doing so is that this preferably allows the camera system to be capable of high quality digital recording at various lighting conditions (Ayers, [0072]).

Claim 2: Nichols and Ayers teach the method according to claim 1, wherein obtaining the online picture-book content in the video form based on the image content comprises:
parsing the image content to obtain a content tag; and obtaining a video corresponding to the content tag from a video library as the online picture-book content in the video form (Nichols, [0028] note The server 15 is configured to receive the image data of the book cover of the given book 18, and perform the aforementioned processing to determine a book cover signature of the given book 18. The server 15 is configured to compare the image data with each of the plurality of book cover images to determine a matching book cover image and a matching AR data set from the database).

Claim 3: Nichols and Ayers teach the method according to claim 2, wherein obtaining the video corresponding to the content tag from the video library comprises:
obtaining the video corresponding to the content tag from a local video library; and/or, obtaining the video corresponding to the content tag from a third-party video library (Nichols, [0023] note The server 15 is configured to store a database for a plurality of different books. The database comprises a plurality of book cover images respectively associated with the plurality of different books, and a plurality of AR data sets respectively associated with the plurality of different books. (Block 93). For example, each AR data set may include at least one of an animated book cover (See, e.g., FIGS. 2A-2E), a video data set, and an image data set).

Claim 4: Nichols and Ayers teach the method according to claim 2, wherein video library comprises candidate content tags and candidate videos corresponding to the candidate content tags respectively, and obtaining the video corresponding to the content tag from the video library comprises:
obtaining a candidate video corresponding to a candidate content tag matching the content tag from the video library as the video corresponding to the content tag (Nichols, [0028] note The server 15 is configured to receive the image data of the book cover of the given book 18, and perform the aforementioned processing to determine a book cover signature of the given book 18. The server 15 is configured to compare the image data with each of the plurality of book cover images to determine a matching book cover image and a matching AR data set from the database. (Blocks 94-95). In other words, the server 15 is matching the book cover of the given book 18 with a corresponding AR book database entry from the database).

Claim 8: Nichols and Ayers teach the method according to claim 1, wherein the prism component comprises a camera component and an image identifying component, and obtaining the image content of the offline picture book by identifying the offline picture book by using the prism component comprises:
capturing, by the camera component, a picture-book image of the offline picture book in a multi-modal interactive manner; identifying, by the image identifying component, an image characteristic of the picture-book image of the offline picture book; and, parsing the image characteristic to obtain the image content by a processor of the smart screen device (Nichols, [0019] note The processor 14 is configured to operate the image sensor 12 to generate image data of a book cover (i.e. one or both of the front book cover and the back book cover) from a given book 18, [0028] note The server 15 is configured to receive the image data of the book cover of the given book 18, and perform the aforementioned processing to determine a book cover signature of the given book 18).

Claim 9: Nichols and Ayers teach the method according to claim 1, wherein the image content comprises image content of a cover of the offline picture book (Nichols, [0019] note The processor 14 is configured to operate the image sensor 12 to generate image data of a book cover (i.e. one or both of the front book cover and the back book cover) from a given book 18).

Claim 11: Nichols teaches a smart screen device, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is caused to implement a method for obtaining online picture-book content, the method comprising:
establishing a communication link between the smart screen device and a component (Nichols, [0017] note The mobile wireless communications device 11 illustratively includes an image sensor 12, [0019] note The processor 14 is configured to operate the image sensor 12 to generate image data of a book cover (i.e. one or both of the front book cover and the back book cover) from a given book 18, [Fig. 2A]-[Fig. 2C]; note a smart screen device);
identifying an offline picture book by using the component and obtaining image content of the offline picture book (Nichols, [0028] note The server 15 is configured to receive the image data of the book cover of the given book 18, and perform the aforementioned processing to determine a book cover signature of the given book 18. The server 15 is configured to compare the image data with each of the plurality of book cover images to determine a matching book cover image and a matching AR data set from the database. (Blocks 94-95). In other words, the server 15 is matching the book cover of the given book 18 with a corresponding AR book database entry from the database); and
obtaining online picture-book content in a video form based on the image content (Nichols, [0029] note Once the matching AR book database entry from the database is determined, the matching AR data set is transmitted to the mobile wireless communications device 11, [0035] note For example, if the given book 18 comprises fantasy based subject matter, the AR version 20 of the given book 18 may include a video or animation related to the fantasy based subject matter).
Nichols does not explicitly teach a prism component.
However, Ayers teaches this (Ayers, [0009] note a mobile device having a processor connected to a camera component, wherein the camera component has an aperture and a prism positioned in front of the aperture, [0072] note he camera system 200 includes a prism 204 configured in front of an aperture 206 of a camera 208. The prism 204 has a first surface 210, a second surface 212, and an aperture surface 214. The aperture surface 214 faces the aperture 206. A first image that is received at the first surface 210 of the prism 204 is directed (i.e., refracted and/or reflected) towards the aperture 206 and passes through the aperture surface 214. A second image received at the second surface 212 is directed (i.e., refracted and/or reflected) towards the aperture 206 and passes through the aperture surface 214. Thus the prism 204 can combine the first and second images such that the aperture 206 receives the combined image). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the mobile wireless communications device including an image sensor of Nichols with the mobile device including a camera component that has an aperture and a prism of Ayers according to known methods (i.e. capturing image data using a camera that includes a prism). Motivation for doing so is that this preferably allows the camera system to be capable of high quality digital recording at various lighting conditions (Ayers, [0072]).

Claim 12: Nichols and Ayers teach the smart screen device according to claim 11, wherein obtaining the online picture-book content in the video form based on the image content comprises:
parsing the image content to obtain a content tag; and obtaining a video corresponding to the content tag from a video library as the online picture-book content in the video form (Nichols, [0028] note The server 15 is configured to receive the image data of the book cover of the given book 18, and perform the aforementioned processing to determine a book cover signature of the given book 18. The server 15 is configured to compare the image data with each of the plurality of book cover images to determine a matching book cover image and a matching AR data set from the database).

Claim 13: Nichols and Ayers teach the smart screen device according to claim 12, wherein obtaining the video corresponding to the content tag from the video library comprises:
obtaining the video corresponding to the content tag from a local video library; and/or, obtaining the video corresponding to the content tag from a third-party video library (Nichols, [0023] note The server 15 is configured to store a database for a plurality of different books. The database comprises a plurality of book cover images respectively associated with the plurality of different books, and a plurality of AR data sets respectively associated with the plurality of different books. (Block 93). For example, each AR data set may include at least one of an animated book cover (See, e.g., FIGS. 2A-2E), a video data set, and an image data set).

Claim 14: Nichols and Ayers teach the smart screen device according to claim 12, wherein video library comprises candidate content tags and candidate videos corresponding to the candidate content tags respectively, and obtaining the video corresponding to the content tag from the video library comprises:
obtaining a candidate video corresponding to a candidate content tag matching the content tag from the video library as the video corresponding to the content tag (Nichols, [0028] note The server 15 is configured to receive the image data of the book cover of the given book 18, and perform the aforementioned processing to determine a book cover signature of the given book 18. The server 15 is configured to compare the image data with each of the plurality of book cover images to determine a matching book cover image and a matching AR data set from the database. (Blocks 94-95). In other words, the server 15 is matching the book cover of the given book 18 with a corresponding AR book database entry from the database).

Claim 18: Nichols and Ayers teach the smart screen device according to claim 11, wherein the prism component comprises a camera component and an image identifying component, and obtaining the image content of the offline picture book by identifying the offline picture book by using the prism component comprises:
capturing, by the camera component, a picture-book image of the offline picture book in a multi-modal interactive manner; identifying, by the image identifying component, an image characteristic of the picture-book image of the offline picture book; and, parsing the image characteristic to obtain the image content by a processor of the smart screen device (Nichols, [0019] note The processor 14 is configured to operate the image sensor 12 to generate image data of a book cover (i.e. one or both of the front book cover and the back book cover) from a given book 18, [0028] note The server 15 is configured to receive the image data of the book cover of the given book 18, and perform the aforementioned processing to determine a book cover signature of the given book 18).

Claim 19: Nichols and Ayers teach the smart screen device according to claim 11, wherein the image content comprises image content of a cover of the offline picture book (Nichols, [0019] note The processor 14 is configured to operate the image sensor 12 to generate image data of a book cover (i.e. one or both of the front book cover and the back book cover) from a given book 18).

Claim 20: Nichols teaches a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used to cause the computer to implement a method for obtaining online picture-book content, the method comprising:
establishing a communication link between the smart screen device and a component (Nichols, [0017] note The mobile wireless communications device 11 illustratively includes an image sensor 12, [0019] note The processor 14 is configured to operate the image sensor 12 to generate image data of a book cover (i.e. one or both of the front book cover and the back book cover) from a given book 18, [Fig. 2A]-[Fig. 2C]; note a smart screen device);
identifying an offline picture book by using the component and obtaining image content of the offline picture book (Nichols, [0028] note The server 15 is configured to receive the image data of the book cover of the given book 18, and perform the aforementioned processing to determine a book cover signature of the given book 18. The server 15 is configured to compare the image data with each of the plurality of book cover images to determine a matching book cover image and a matching AR data set from the database. (Blocks 94-95). In other words, the server 15 is matching the book cover of the given book 18 with a corresponding AR book database entry from the database); and
obtaining online picture-book content in a video form based on the image content (Nichols, [0029] note Once the matching AR book database entry from the database is determined, the matching AR data set is transmitted to the mobile wireless communications device 11, [0035] note For example, if the given book 18 comprises fantasy based subject matter, the AR version 20 of the given book 18 may include a video or animation related to the fantasy based subject matter).
Nichols does not explicitly teach a prism component.
However, Ayers teaches this (Ayers, [0009] note a mobile device having a processor connected to a camera component, wherein the camera component has an aperture and a prism positioned in front of the aperture, [0072] note he camera system 200 includes a prism 204 configured in front of an aperture 206 of a camera 208. The prism 204 has a first surface 210, a second surface 212, and an aperture surface 214. The aperture surface 214 faces the aperture 206. A first image that is received at the first surface 210 of the prism 204 is directed (i.e., refracted and/or reflected) towards the aperture 206 and passes through the aperture surface 214. A second image received at the second surface 212 is directed (i.e., refracted and/or reflected) towards the aperture 206 and passes through the aperture surface 214. Thus the prism 204 can combine the first and second images such that the aperture 206 receives the combined image). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the mobile wireless communications device including an image sensor of Nichols with the mobile device including a camera component that has an aperture and a prism of Ayers according to known methods (i.e. capturing image data using a camera that includes a prism). Motivation for doing so is that this preferably allows the camera system to be capable of high quality digital recording at various lighting conditions (Ayers, [0072]).

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols and Ayers in further view of Prasad et al., US 20180077362 A1 (hereinafter “Prasad”).

Claim 5: Nichols and Ayers do not explicitly teach the method according to claim 2, wherein the video library comprises candidate content tags and a plurality of frames of candidate images corresponding to each candidate content tag, and obtaining the video corresponding to the content tag from the video library comprises: obtaining a plurality of frames of candidate images corresponding to a candidate content tag matching the content tag from the video library as the video corresponding to the content tag; and generating the video corresponding to the content tag based on the plurality of frames of candidate images obtained.
However, Prasad teaches this (Prasad, [0063] note A video book is created by converting an audio book to video format. The video may have a number of visual and textual special effects. The video may also include a set of a system selected images. The system selected images may be relevant to the context of the audio book and may also be preprogrammed to be timely presented to a viewer based on the content of the audio book, [0064] note a software based service that generates video content based on an audio track by means of stitching various images and video frames, [0093] note a video may have a defined list of images. Each image may also have a defined display time and effect to be applied while stitching the given image into the video).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the AR data set of Nichols and Ayers with the video book creation of Prasad according to known methods (i.e. creating a video book including a number of visual and textual special effects). Motivation for doing so is that the experience of listening to an audio book is greatly enhanced by converting the same to a video by adding context appropriate video content (Prasad, [0063]).

Claim 6: Nichols, Ayers and Prasad teach the method according to claim 5, wherein each frame of candidate image corresponds to a timestamp, and generating the video corresponding to the content tag based on the plurality of frames of candidate images obtained comprises:
generating the video corresponding to the content tag based on the plurality of frames of candidate images obtained and the timestamps corresponding to the plurality of frames of candidate images obtained (Prasad, [0063] note A video book is created by converting an audio book to video format. The video may have a number of visual and textual special effects. The video may also include a set of a system selected images. The system selected images may be relevant to the context of the audio book and may also be preprogrammed to be timely presented to a viewer based on the content of the audio book, [0064] note a software based service that generates video content based on an audio track by means of stitching various images and video frames, [0093] note a video may have a defined list of images. Each image may also have a defined display time and effect to be applied while stitching the given image into the video).

Claim 7: Nichols, Ayers and Prasad teach the method according to claim 5, wherein each frame of candidate image corresponds to a piece of text content, and after generating the video corresponding to the content tag based on the plurality of candidate image frames obtained, the method further comprises:
generating an audio corresponding to the video corresponding to the content tag based on the text content corresponding to each frame of candidate image, and storing the video in association with the audio (Prasad, [0063] note the Video Book template may apply to an audio track containing audio book recordings. An audio book is a recording of a reading of a book, typically a novel. The experience of listening to an audio book is greatly enhanced by converting the same to a video by adding context appropriate video content).

Claim 15: Nichols and Ayers do not explicitly teach the smart screen device according to claim 12, wherein the video library comprises candidate content tags and a plurality of frames of candidate images corresponding to each candidate content tag, and obtaining the video corresponding to the content tag from the video library comprises: obtaining a plurality of frames of candidate images corresponding to a candidate content tag matching the content tag from the video library as the video corresponding to the content tag; and generating the video corresponding to the content tag based on the plurality of frames of candidate images obtained.
However, Prasad teaches this (Prasad, [0063] note A video book is created by converting an audio book to video format. The video may have a number of visual and textual special effects. The video may also include a set of a system selected images. The system selected images may be relevant to the context of the audio book and may also be preprogrammed to be timely presented to a viewer based on the content of the audio book, [0064] note a software based service that generates video content based on an audio track by means of stitching various images and video frames, [0093] note a video may have a defined list of images. Each image may also have a defined display time and effect to be applied while stitching the given image into the video).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the AR data set of Nichols and Ayers with the video book creation of Prasad according to known methods (i.e. creating a video book including a number of visual and textual special effects). Motivation for doing so is that the experience of listening to an audio book is greatly enhanced by converting the same to a video by adding context appropriate video content (Prasad, [0063]).

Claim 16: Nichols, Ayers and Prasad teach the smart screen device according to claim 15, wherein each frame of candidate image corresponds to a timestamp, and generating the video corresponding to the content tag based on the plurality of frames of candidate images obtained comprises:
generating the video corresponding to the content tag based on the plurality of frames of candidate images obtained and the timestamps corresponding to the plurality of frames of candidate images obtained (Prasad, [0063] note A video book is created by converting an audio book to video format. The video may have a number of visual and textual special effects. The video may also include a set of a system selected images. The system selected images may be relevant to the context of the audio book and may also be preprogrammed to be timely presented to a viewer based on the content of the audio book, [0064] note a software based service that generates video content based on an audio track by means of stitching various images and video frames, [0093] note a video may have a defined list of images. Each image may also have a defined display time and effect to be applied while stitching the given image into the video).

Claim 17: Nichols, Ayers and Prasad teach the smart screen device according to claim 15, wherein each frame of candidate image corresponds to a piece of text content, and after generating the video corresponding to the content tag based on the plurality of candidate image frames obtained, the method further comprises:
generating an audio corresponding to the video corresponding to the content tag based on the text content corresponding to each frame of candidate image, and storing the video in association with the audio (Prasad, [0063] note the Video Book template may apply to an audio track containing audio book recordings. An audio book is a recording of a reading of a book, typically a novel. The experience of listening to an audio book is greatly enhanced by converting the same to a video by adding context appropriate video content).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols and Ayers in further view of Schoenwald, US 20210037071 A1 (hereinafter “Schoenwald”).

Claim 10: Nichols and Ayers do not explicitly teach the method according to claim 1, further comprising: presenting the online picture-book content in the video form on a main interface of an education application program.
However, Schoenwald teaches this (Schoenwald, [0025] note a video-centric education platform, [0026] note For interactive applications, enabling multiple media streams, generally video streams, to be easily manipulated by the user greatly enhances the user experience, [0027] note FIG. 1 illustrates one example of a system 100 for efficiently distributing media content to a plurality of subscribers. For example, the system 100 can be employed to distribute media associated with a remote learning course, including lecture videos and audios, presentations to accompany the lectures, and course materials).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the AR data set of Nichols and Ayers with the video-centric education platform of Schoenwald according to known methods (i.e. providing the AR data set via a video-centric education platform). Motivation for doing so is that a subscriber can be provided with material pertinent to a given video, for example, an accompanying presentation, another visual or audio stream, or a set of notes, that is synchronized with the video (Schoenwald, [0029]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
THANKAVEL, US 20160217699 A1 - a picture book augmented reality application that includes scanning capability, 3D graphics presentation and video presentation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165